            Case 2:20-cv-01147-RSM Document 28 Filed 01/04/21 Page 1 of 2




 1
                                                       Chief District Judge Ricardo S. Martinez
 2                                                    Chief Magistrate Judge Brian A. Tsuchida

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE
 9
      RENE RUBEN RAMIREZ-ALATORRE,
10                                                         Case No. 20-cv-1147 RSM-BAT
11
                                  Petitioner,
                                                           ORDER GRANTING MOTION TO
                           v.                              DISMISS FOR MOOTNESS
12

13
      NATHALIE ASHER, et al.,
14
                                  Respondents.
15

16
          The Court, having reviewed the pleadings and materials in this case, it is hereby
17
     ORDERED that:
18
           The Government’s Motion to Dismiss is GRANTED.
19

20
          Dated this 4th day of January, 2021.
21

22

23

24
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
25

      ORDER GRANTING MOTION TO DISMISS                                      UNITED STATES ATTORNEY
                                                                              1201 PACIFIC AVE., STE. 700
      [Case No. C20-1147 RSM-BAT] - 1                                            TACOMA, WA 98402
                                                                                   (253) 4258-3800
              Case 2:20-cv-01147-RSM Document 28 Filed 01/04/21 Page 2 of 2




 1
     Presented by:
 2
     BRIAN T. MORAN
 3
     United States Attorney
 4

 5   /s/ Michelle R. Lambert
     MICHELLE R. LAMBERT, NYS# 4666657
 6   Assistant United States Attorney
     Western District of Washington
 7   United States Attorney’s Office
     1201 Pacific Avenue, Suite 700
 8   Tacoma, Washington 98402
     Phone: 206-553-7970
 9
     Email: michelle.lambert@usdoj.gov
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

       ORDER GRANTING MOTION TO DISMISS                        UNITED STATES ATTORNEY
                                                                 1201 PACIFIC AVE., STE. 700
       [Case No. C20-1147 RSM-BAT] - 2                              TACOMA, WA 98402
                                                                      (253) 4258-3800
